485BPOS – WQIIIVUL Amended Part C PART A Part A, the Prospectus for WealthQuest III Variable Universal Life dated May 1, 2011, was filed pursuant to Rule 485(b) under the Securities Act of 1933 on April 29, 2011 (Accession No. 0000899732-11-000010)_, and is incorporated herein by reference. PART B Part B, the Statement of Additional Information to the WealthQuest III Variable Universal Life dated May 1, 2011, was filed pursuant to Rule 485(b) under the Securities Act of 1933 on April 29, 2011 (Accession No. 0000899732-11-000010)_, and is incorporated herein by reference. PART C Items 26.Exhibits Exhibit (a) Resolution of the Board of Directors of American National Insurance Company authorizing establishment of American National Variable Life Separate Account (incorporated by reference from Registrant’s registration statement number 333-79153 filed on May 24, 1999) Exhibit (b) Not Applicable Exhibit (c)(1) Distribution and Administrative Services Agreement (incorporated by reference from Registrant’s registration statement (number 333-79153) filed on May 24, 1999) Exhibit (c)(2) Distribution and Selling Agreement (previously filed with Registrant’s post-effective amendment number 17 filed on April 29, 2011). Exhibit (d)(1) Flexible Premium Variable Life Insurance Policy (Form WQVUL)(previously filed with Registrant’s pre-effective amendment number one to this registration statement (number 333-53122) filed on July 17, Exhibit (d)(2) Automatic Increase Benefit Rider (previously filed with registrant’s Form N-6 Post-Effective Amendment #2 to this registration statement (number 333-53122) filed on February 27, 2003.) Exhibit (d)(3) Level Term Rider (Form WQLT) (previously filed with registrant’s Form N-6 Post-Effective Amendment #2 to this registration statement (number 333-53122) filed on February 27, 2003.) Exhibit (d)(4) Disability Wavier of Premium Rider (previously filed with registrant’s Form N-6 Post-Effective Amendment #2 to this registration statement (number 333-53122) filed on February 27, 2003.) Exhibit (d)(5) Form of Interstate Compact Flexible Premium Variable Life Insurance Policy (ICC08 Form WQVUL08) expected to be used in 32 states (previously filed with Registrant’s Form N-6 Post-Effective Amendment #8 to this registration statement (number 333-53122) filed on September 3, 2008.) Exhibit (d)(6) Form of Generic Flexible Premium Variable Life Insurance Policy (Form WQVUL08) expected to be used in 19 states (previously filed with Registrant’s Form N-6 Post-Effective Amendment #8 to this registration statement (number 333-53122) filed on September 3, 2008.) Exhibit (d)(7) Form of Interstate Compact Level Term Rider (ICC08 Form WQLT08) expected to be used in 32 states (previously filed with Registrant’s Form N-6 post-effective amendment #13 to this registration statement (number 333-53122) filed on December 5, 2008.) Exhibit (d)(8) Form of Generic Level Term Rider (Form WQLT08) expected to be used in 19 states (previously filed with Registrant’s Form N-6 Post-Effective Amendment #13 to this registration statement (number 333-53122) filed on December 5, 2008.) Exhibit (d)(9) Form of Interstate Compact Flexible Premium Variable Life Insurance Policy (ICC08 From WQVUL08) as of December 1, 2008, expected to be used in 32 states (previously filed with Registrant’s Form N-6 Post-Effective Amendment #13 to this registration statement (number 333-53122) filed on December 5, 2008.) Exhibit (d)(10) Form of Generic Flexible Premium Variable Life Insurance Policy (Form WQVUL08) as of December 1, 2008, expected to be used in 19 states (previously filed with Registrant’s Form N-6 Post-Effective Amendment #13 to this registration statement (number 333-53122) filed on December 5, 2008.) Exhibit (d)(11) Form of Interstate Compact Automatic Increase Benefit Rider (Form ICC08 Form WQAIB) expected to be used in 32 states (previously filed with Registrant’s Form N-6 Post-Effective Amendment #13 to this registration statement (number 333-53122) filed on December 5, 2008.) Exhibit (d)(12) Form of Generic Automatic Increase Benefit Rider (Form WQAIB) expected to be used in 19 states (previously filed with Registrant’s Form N-6 Post-Effective Amendment #13 to this registration statement (number 333-53122) filed on December 5, 2008.) Exhibit (d)(13) Form of Interstate Compact Disability Waiver of Premium Rider (Form ICC08 Form WQVULDW) expected to be used in 32 states (previously filed with Registrant’s Form N-6 Post-Effective Amendment #13 to this registration statement (number 333-53122) filed on December 5, 2008.) Exhibit (d)(14) Form of Generic Disability Waiver of Premium Rider (Form WQVULDW) expected to be used in 19 states (previously filed with Registrant’s Form N-6 Post-Effective Amendment #13 to this registration statement (number 333-53122) filed on December 5, 2008.) Exhibit (e) Application Form (previously filed with Registrant’s pre-effective amendment number one to this registration statement (number 333-53122) filed on July 17, 2001) Exhibit (f)(1) Articles of Incorporation of American National Insurance Company (incorporated by reference from Registrant’s registration statement (number 333-79153) filed on May 24, 1999) Exhibit (f)(2) By-laws of American National Insurance Company (incorporated by reference from Registrant’s registration statement (number 333-79153) filed on May 24, 1999) Exhibit (g) Reinsurance Treaty No. UL2000 previously filed with registrant’s post-effective amendment number 2 filed on April 29, 2003. Exhibit (g)(1) Treaty No. U24 with Gerling Global Life Reinsurance Company (previously filed with Registrant’s post effective amendment number 3 filed on April 30, 2004). Exhibit (g)(2) Treaty No. U24 with Swiss Re Life and Health Inc. (previously filed with Registrant’s post effective amendment number 3 filed on April 30, 2004). Exhibit (g)(3) Treaty No. U24 with Munich American Reassurance Company (previously filed with Registrants post effective amendment number 3 filed on April 30, 2004). Exhibit (g)(4) Treaty No. 3036 with Munich American Reassurance Company (previously filed with Registrants post effective amendment number 3 filed on April 30, 2004). Exhibit (g)(5) Treaty No. U24 with General & Cologne Life Re of America (previously filed with Registrant's post effective amendment number 4, filed on April 29, 2005). Exhibit (g)(6) Agreement No. 08-010-TL with Ace Life Insurance Co. (previously filed with Registrant’s post effective amendment number 15 filed on April 30, 2010). Exhibit (g)(7) Treaty No. Executive UL with Swiss Re Life & Health American Inc. (previously filed with Registrant’s post effective amendment number 15 filed on April 30, 2010). Exhibit (g)(8) Treaty No. U26 with Munich American Reassurance Company (filed previously filed with Registrant’s post effective amendment number 15 filed on April 30, 2010). Exhibit (g)(9) Treaty No. Executive UL Amendment. No. 1 with ACE Tempest Life Re (filed previously filed with Registrant’s post effective amendment number 15 filed on April 30, 2010). Exhibit (g)(10) Treaty No. Executive UL Amendment No. 1 with Swiss Re Life & Health American, Inc. (previously filed with Registrant’s post effective amendment number 15 filed on April 30, 2010). Exhibit (g)(11) Treaty No. 3438 (UL26) Amendment No. 2 with Munich American Reassurance Company (previously filed with Registrant’s post effective amendment number 15 filed on April 30, 2010). Exhibit (g)(12) Reinsurance Treaty with RGA Reinsurance Company (previously filed with Registrant’s post effective amendment number 17 filed on April 29, 2011). Exhibit (h)(1) Form of American National Investment Accounts, Inc. Fund Participation Agreement (incorporated by reference from Registrant’s registration statement (number 333-79153) filed on May 24, 1999) Exhibit (h)(2) Form of Variable Insurance Products Fund Participation Agreement (incorporated by reference from Registrant’s registration statement (number 333-79153) filed on May 24, 1999) Exhibit (h)(3) Form of Variable Insurance Products Participation Agreement (incorporated by reference from Registrant’s registration statement (number 333-79153) filed on May 24, 1999) Exhibit (h)(4) Form of Variable Insurance Products Fund Participation Agreement (incorporated by reference from Registrant’s registration statement (number 333-79153) filed on May 24, 1999) Exhibit (h)(5) Form of T. Rowe Price Fund Participation Agreement incorporated by reference from Registrant’s (registration statement (number 333-79153) filed on May 24, 1999) Exhibit (h)(6) Form of MFS Variable Insurance Trust Participation Agreement (incorporated by reference from Registrant’s registration statement (number 333-51035) filed on April 24, 1998) Exhibit (h)(7) Form of Federated Insurance Series Participation Agreement (incorporated by reference from Registrant’s registration statement (number 333-51035) filed on April 24, 1998) Exhibit (h)(8) Form of Fred Alger American Fund Participation Agreement (incorporated by reference from Registrant’s registration statement (number 333-53122) filed on December 22, 2000) Exhibit (h)(9) Form of AIM Variable Investment Funds Participation Agreement (previously filed with Registrant’s post effective amendment to this Registration statement (number 333-53122) filed on April 27, 2006.) Exhibit (i) Not Applicable Exhibit (j) Not Applicable Exhibit (k) Legal Opinion Exhibit (l) Opinion of Illustration Actuary Exhibit (m) Calculation Exhibit (n) Other Opinions - Independent Auditor's Consent (filed herewith) Exhibit (o) Not Applicable Exhibit (p) Not Applicable Exhibit (q) Restated Issuance, Transfer And Redemption Procedures (previously filed with Registrant's post effective amendment number 4, filed on April 29, 2005). Exhibit (r) Power of Attorney (previously filed with Registrant's post effective amendment number 4, filed on April 29, 2005.) ITEM 27 DIRECTORS AND OFFICERS OF DEPOSITOR. The principal business address of the directors and officers, unless indicated otherwise, or unless indicated by an asterisk (*), is American National Insurance Company, One Moody Plaza, Galveston, Texas 77550.Those persons with an asterisk by their names have a principal business address of 2450 South Shore Boulevard, League City, Texas 77573. Directors Name Business Address Arthur Oleen Dummer 955 East Pioneer Road Draper, UT 84020-9334 Dr. Shelby Miller Elliott 3603 Broadmoor Pasadena, TX 77505 George Richard Ferdinandtsen President, Chief Operating Officer American National Insurance Company One Moody Plaza Galveston, TX 77550 Frances Anne Moody-Dahlberg The Moody Foundation 3710 Rawlins Street, #910 Dallas, TX 75219 Robert Lee Moody Chairman of the Board and Chief Executive Officer 2302 Postoffice, Suite 702 Galveston, TX 77550 Russell Shearn Moody American National Insurance Company One Moody Plaza Galveston, TX 77550 William Lewis Moody, IV 2302 Postoffice, Suite 502 Galveston, TX 77550 James Daniel Yarbrough 2621 Gerol Drive Galveston, TX 77551 Frank Pieri Williamson 301 Barracuda Galveston, TX 77550 Officers Name Office James Edward Pozzi Senior Executive Vice President, Chief Administrative Officer Ronald Jay Welch Senior Executive Vice President, Corporate Risk Officer & Chief Actuary David Alan Behrens Executive Vice President, Independent Marketing John Joseph Dunn, ,Jr. Executive Vice President, Corporate Chief Financial Officer and Treasure Billy Joe Garrison Executive Vice President, Director of Career Sales & Service Division Gregory Victor Ostergren Executive Vice President, Director of Multiple Line 1949 East Sunshine Springfield, MO 65899 Dwain Allen Akins Senior Vice President, Corporate Affairs, Chief Compliance Officer Variable Insurance Products Johnny D. Johnson Senior Vice President and Corporate Chief Information Officer Albert Louis Amato, Jr. Senior Vice President, Life Insurance Administration Scott Frankie Brast Senior Vice President, Real Estate/Mortgage Loan Investments 2525 South Shore Boulevard League City, TX 77573 Frank Vincent Broll, Jr. Senior Vice President and Actuary William Franklin Carlton Senior Vice President and Corporate Controller Gordon Dennis Dixon * Senior Vice President, Chief Investment Officer Bernard Stephen Gerwel Senior Vice President, Chief Multiple Line Exclusive Agency Administrative Officer 1949 East Sunshine Springfield, MO 65899 Rex David Hemme Senior Vice President and Actuary Bruce Murray LePard Senior Vice President, Human Resources James Walter Pangburn Senior Vice President, Credit Insurance Division 2911 South Shore Boulevard, Suite 130 League City, TX77573 Ronald Clark Price Senior Vice President, Multiple Line Chief Marketing Officer – Career Life Agencies Steven Harvey Schouweiler* Senior Vice President, Health Insurance Operations Shannon Lynn Smith Senior Vice President, Chief Multiple Line Marketing Officer 1949 East Sunshine Springfield, MO65899 Hoyt James Strickland Senior Vice President, Career Sales & Service Division John Mark Flippin Secretary Brian Neil Bright Vice President, Computing Services 3030 Invincible League City, TX77573 Douglas Raymond Brown Vice President and Actuary James Arthur Collura Vice President, Chief Life Marketing Officer Multiple Line Exclusive Agency Barry Charles Cooper Vice President, Reporting and Life Controller Richard Thomas Crawford Vice President and Assistant Controller 2525 South Shore Boulevard League City, TX77573 Douglas Alton Culp Vice President, Financial Institution Steven Lee Dobbe Vice President, Broker Dealer Marketing Andrew Ryan Duncan* Vice President, Equity Investments Lee Chad Ferrell Vice President, Independent Marketing Group Operations Denny Walton Fisher, Jr. Vice President, Mortgage Loan Production 2525 South Shore Boulevard League City, TX 77573 Joseph Fant Grant, Jr. Vice President, Group Actuary Charles Jordan Jones* Vice President, Health Underwriting/New Business Dwight Diver Judy Vice President, Financial Marketing 2911 South Shore Blvd., Suite 130 League City, TX 77573 Richard Steven Katz* Vice President,Direct Marketing & Sales Dr. Harry Bertrand Kelso, Jr. Vice President and Medical Director Robert Jay Kirchner Vice President, Real Estate Investments 2525 South Shore Boulevard League City, TX 77573 Deborah Kay Janson Vice President, Corporate Planning Sara Liane Latham Vice President & Associate Actuary Doris Lanette Leining Vice President, Life New Business Anne Marie LeMire* Vice President, Fixed Income George Arthur Macke Vice President, General Auditor John Spencer Maidlow* Vice President, Portfolio Management Bradley Wayne Manning Vice President, Life & Annuity Claims 2525 South Shore Boulevard League City, TX77573 Edwin Vince Matthews, III Vice President, Mortgage Loan Production 2525 SouthShore Boulevard League City, TX77573 James Brian McEniry Vice President, Director of Telecommunications 3030 Invincible League City, TX77573 Meredith Myron Mitchell Vice President, Application Development & Support John Oliver Norton Vice President and Actuary Michael Christopher Paetz Vice President, Group and MGU Operations Edward Bruce Pavelka Vice President, Life Policy Administration William Corley Ray Vice President, Market Training and Development Multiple Line Exclusive Agency Robert Walter Schefft Vice President, Advanced Sales and Marketing Gerald Anthony Schillaci Vice President and Actuary James Truitt Smith Vice President, Pension Sales Wayne Allen Smith Vice President, Career Sales and Service Division Clarence Ellsworth Tipton Vice President and Assistant Actuary James Patrick Stelling* Vice President, Group/Health Compliance William Henry Watson, III Vice President, Chief Health Actuary Brian Keith Weyer Vice President, Assistant Corporate Treasurer 2525 South Shore Boulevard League City, TX77573 Elden James Brashaw Asst. Vice President, Corporate Financial Control John Thomas Burchett Asst. Vice President, Accounting Control 2525 South Shore Boulevard League City, TX77573 Joseph James Cantu Asst. Vice President and Illustration Actuary Joseph Wayne Cucco Asst. Vice President, Director of Advanced Life Sales Nancy Maureen Day Asst. Vice President, Pension Administration John Darrell Ferguson Asst. Vice President, Creative Services James Joseph Fish Asst. Vice President, Criminal Investigations & Corporate Security William Joseph Hogan* Asst. Vice President, Health & HIPAA Compliance Barbara J. Huerta Asst. Vice President, Enterprise Financial Systems 3030 Invincible League City, TX77573 Kenneth Joseph Juneau Asst. Vice President, Advisory Systems Engineer 3030 Invincible League City, TX77573 Carol Ann Kratz Asst. Vice President, Human Resources 4500 Lockhill-Selma Road San Antonio, TX78249 Thomas Robert LeGrand Asst. Vice President, Life & Annuity Claims Larry Edward Linares Asst. Vice President, Tax Michael Scott Marquis Asst. Vice President, Life New Business Katherine Sue Meisetschlaeger Asst. Vice President, Life & Annuity Systems Tracy Leigh Milina Asst. Vice President, Health Business Vision Coordinator Michael Scott Nimmons* Asst. Vice President, Associate General Auditor, Corporate Audit Services Ronald Joseph Ostermayer Asst. Vice President, Director Health Systems Administration, HIPPA Security Officer Judith Lynne Regini Asst. Vice President, Corporate Compliance, Chief Compliance Officer Anti-Money Laundering David Harvin Schutz Asst. Vice President, National Accounts James Alexander Tyra Asst. Vice President, Life Insurance Systems Emerson Voth Unger Asst. Vice President, National Business Development Executive Deanna Lynn Walton Asst. Vice President, Field Systems Dr. John Frank White III Asst. Vice President, Associate Medical Director Dustin Joseph Dusek Assistant Actuary Christopher Keith Falconer Assistant Actuary Jeanette Elizabeth Cernosek Assistant Secretary Item 28.PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR OR THE REGISTRANT The Registrant, American National Variable Life Separate Account, is a separate account of American National Insurance Company, a Texas insurance company. In addition, American National Insurance Company has three other separate accounts, American National Variable Annuity Separate Account, American National Insurance Company Group Unregistered Annuity Separate Account, and American National Insurance Company Separate Account for Retirement Plans. The Libbie Shearn Moody Trust owns approximately 37.10% of the outstanding stock of American National Insurance Company.The Moody Foundation, which has a 75% contingent remainder interest in the Libbie Shearn Moody Trust, owns approximately 22.96% of the outstanding stock of American National Insurance Company. The Trustees of The Moody Foundation are Mrs. Frances Anne Moody-Dahlberg, Robert L. Moody, Sr. and Ross Rankin Moody.Robert L. Moody, Sr. is a life income beneficiary of the Libbie Shearn Moody Trust and Chairman of the Board, Director and Chief Executive Officer of American National Insurance Company.Robert L. Moody, Sr. has assigned his interest in the Libbie Shearn Moody Trust to National Western Life Insurance Company, a Colorado insurance company of which he is also Chairman of the Board, Chief Executive Officer, a Director and controlling shareholder. Moody National Bank is the trustee of the Libbie Shearn Moody Trust and various other trusts which, in the aggregate, own approximately 46.57% of the outstanding stock of American National Insurance Company.Moody Bank Holding Company, Inc. owns approximately 97.8% of the outstanding shares of Moody National Bank.Moody Bank Holding Company, Inc. is a wholly owned subsidiary of Moody Bancshares, Inc.The Three R Trusts, trusts created by Robert L. Moody, Sr. for the benefit of his children, are controlling stockholders of Moody Bancshares, Inc. The Moody Foundation owns 34.0% and the Libbie Shearn Moody Trust owns 50.2% of the outstanding stock of Gal-Tex Hotel Corporation, a Texas corporation.Gal-Tex Hotel Corporation directly or indirectly wholly owns the following subsidiaries, listed in alphabetical order: 1859 Beverage Company Kentucky Landmark Hotels, L.L.C 1859 Historic Hotels, Ltd. LHH Hospitality, Inc. Colorado Landmark Hotels, L.L.C. Virginia Landmark Hotels, L.L.C. Gal-Tenn Hotel Corporation American National owns a direct or indirect interest in the following entities, listed in alphabetical order: Entity:121 Village, Ltd. Entity Form:a Texas limited partnership Ownership or Other Basis of Control:AN, Stonebriar, Ltd. owns a 33% limited partnership interest Entity:Alternative Benefit Management, Inc. Entity Form: a Nevada corporation Ownership or Other Basis of Control: Wholly owned subsidiary of American National Insurance Company Entity:American National County Mutual Insurance Company Entity Form:a Texas mutual insurance company Ownership or Other Basis of Control: Managed by American National Insurance Company Entity:American National of Delaware Corporation Entity Form:a Delaware corporation Ownership or Other Basis of Control: Wholly owned subsidiary of American National Insurance Company Entity:American National Financial Corporation Entity Form: a Texas corporation (inactive) Ownership or Other Basis of Control: Wholly owned subsidiary of American National Insurance Company Entity:American National Financial Corporation (Delaware) Entity Form: a Delaware corporation Ownership or Other Basis of Control: Wholly owned subsidiary of American National Insurance Company Entity:American National Financial Corporation (Nevada) Entity Form: a Nevada corporation Ownership or Other Basis of Control: Wholly owned subsidiary of American National Insurance Company. Entity:American National General Insurance Company Entity Form: a Missouri insurance company Ownership or Other Basis of Control: Wholly owned subsidiary of American National Property and Casualty Company Entity:American National Insurance Service Company Entity Form: a Missouri corporation Ownership or Other Basis of Control: Wholly owned subsidiary of American National Property and Casualty Company Entity:American National Life Holdings, Inc. Entity Form:a Nevada corporation Ownership or Other Basis of Control:American National Insurance Company owns all outstanding common stock; Comprehensive Investment Services, Inc. owns all outstanding preferred stock. Entity:American National Life Insurance Company of New York Entity Form: a New York insurance company Ownership or Other Basis of Control: Wholly owned subsidiary of American National Life Holdings, Inc. Entity: American National Life Insurance Company of Texas Entity Form: a Texas insurance company Ownership or Other Basis of Control: Wholly owned subsidiary of American National Life Holdings, Inc. Entity:American National Lloyds Insurance Company Entity Form:a Texas insurance company Ownership or Other Basis for Control: ANPAC Lloyds Insurance Management, Inc. is attorney-in-fact Entity:American National Property and Casualty Company Entity Form: a Missouri insurance company Ownership or Other Basis of Control: Wholly owned subsidiary of American National Property & Casualty Holdings, Inc. Entity:American National Property & Casualty Holdings, Inc. Entity Form: a Delaware corporation. Ownership or Other Basis of Control: American National Insurance Company owns all outstanding common stock; Comprehensive Investment Services, Inc. owns all outstanding preferred stock. Entity:AN/CAN Investments, Inc. Entity Form: a British Columbia corporation Ownership or Other Basis of Control: Wholly owned subsidiary of ANTAC, Inc. Entity:ANCAP Jasper, LLC Entity Form:a South Carolina limited liability company Ownership or Other Basis of Control:Eagle AN, L.P. owns a 50% interest. Entity:ANCAP Jasper II, LLC Entity Form:a South Carolina limited liability company Ownership or Other Basis of Control:Eagle AN, L.P. owns a 50% interest. Entity:ANDV 97, Inc. Entity Form: a Texas corporation Ownership or Other Basis of Control: Wholly owned subsidiary of ANTAC, Inc. Entity:Anford Pinnacle, L.P. Entity Form: a Texas limited partnership Ownership or Other Basis of Control:Eagle AN, L.P. owns a 50% interest Entity:ANH20, Inc. Entity Form:a Texas corporation Ownership or Other Basis of Control:Wholly owned subsidiary of ANREM Corporation Entity:ANIND TX, Inc. Entity Form: a Texas corporation Ownership or Other Basis of Control:Wholly owned subsidiary of ANDV 97, Inc. Entity:ANPAC General Agency of Texas Entity Form: a Texas corporation Ownership or Other Basis of Control: Wholly owned subsidiary of American National Property and Casualty Company. Entity:ANPAC Lloyds Insurance Management, Inc. Entity Form:a Texas corporation Ownership or Other Basis for Control: Wholly owned subsidiary of American National Property and Casualty Company. Entity:ANPAC Louisiana Insurance Company Entity Form: a Louisiana corporation Ownership or Other Basis of Control: Wholly owned subsidiary of American National Property and Casualty Company. Entity: ANPIN, L.P. Entity Form:a Texas limited partnership Ownership or Other Basis of Control:Eagle 99, Inc. owns a 99% limited partnership interest. ANIND TX, Inc. owns a 1% general partnership interest. Entity:ANREINV, Inc. Entity Form: a Texas corporation Ownership or Other Basis of Control: Wholly owned subsidiary of ANDV 97, Inc. Entity:ANREM Corporation Entity Form: a Texas corporation Ownership or Other Basis of Control: Wholly owned subsidiary of ANTAC, Inc. Entity: AN Stonebriar, Ltd. Entity Form: a Texas limited partnership Ownership or Other Basis of Control: ANREINV, Inc. is a 2% general partner; Eagle AN, L.P. is 98% limited partner Entity:ANTAC, Inc. Entity Form: a Nevada corporation Ownership or Other Basis of Control: Wholly owned subsidiary of American National Insurance Company. Entity: AN/WRI DEVCO #1, LTD. Entity Form:a Texas limited partnership Ownership or Other Basis of Control:Eagle AN, L.P. owns an 80% limited partnership interest Entity: AN/WRI GS, LLC Entity Form: a Texas limited partnership Ownership or Other Basis of Control: Eagle AN, L.P. owns a 50% interest Entity: AN/WRI Partnership, Ltd. Entity Form:a Texas limited partnership Ownership or Other Basis of Control:Eagle AN, L.P. owns an 80% limited partnership interest. Entity:Baron Phoenix Apts, LLC Entity Form:an Arizona limited liability company Ownership or Other Basis of Control:Eagle AN, L.P. owns a 60% interest. Entity:Bayport II Mountain West Houston, LLC Entity Form: a Colorado limited liability company Ownership or Other Basis of Control: Eagle AN, L.P. owns a 60% interest. Entity:Baywood Project, Ltd. Entity Form:a Texas limited partnership Ownership or Other Basis of Control:Eagle AN, L.P. owns a 60% limited partnership interest Entity:Beltway/Antoine Business Center, Phase I Entity Form:a Texas limited partnership Ownership or Other Basis of Control:Eagle AN, L.P. owns a 50% limited partnership interest Entity:Beltway II, LLC Entity Form: a Texas limited liability company Ownership or Other Basis of Control: Eagle AN, L.P. owns a 50% interest Entity:Cedar Crossing Mountain West Houston LLC Entity Form: a Colorado limited liability company Ownership or Other Basis of Control: Eagle AN, L.P. owns a 60% interest Entity:Comprehensive Investment Services, Inc. Entity Form: a Nevada corporation Ownership or Other Basis of Control: Wholly owned subsidiary of American National Insurance Company Entity: Cumberland/146, LLC Entity Form: a Indiana limited liability corporation Ownership or other Basis of Control: Eagle AN, L.P. owns a 60% interest. Entity:Eagle 99, Inc. Entity Form: a Nevada corporation Ownership or Other Basis of Control: Wholly owned subsidiary of ANTAC, Inc. Entity:Eagle AN, L. P. Entity Form: a Texas limited partnership Ownership or Other Basis of Control: Eagle 99, Inc. owns a 99% limited partnership interest. ANIND TX, Inc. owns a 1% general partnership interest. Entity:Eagle Ind., L. P. Entity Form: a Texas limited partnership Ownership or Other Basis of Control: American National Insurance Company owns a 99% limited partnership interest. ANIND TX, Inc. owns a 1% general partnership interest. Entity:Farm Family Casualty Insurance Company Entity Form: a New York insurance company Ownership or Other Basis of Control: American National Property & Casualty Holdings, Inc. owns 100%. Entity:Farm Family Financial Services, Inc. Entity Form: a New York corporation Ownership or Other Basis of Control: American National Property & Casualty Holdings, Inc.owns 100% Entity:Farm Family Life Insurance Company Entity Form: a New York insurance company Ownership or Other Basis of Control: American National Property & Casualty Holdings, Inc. owns 100% Entity:Forest View Limited Partnership Entity Form: a Texas limited partnership Ownership or Other Basis of Control:American National Insurance Company owns a 99% limited partnership interest Entity:Galveston Island Water Park, L.P. Entity Form: a Texas limited partnership Ownership or Other Basis of Control:ANH2O, Inc. is 1% general partner; Preston 121 Partners, Ltd. Is 59% limited partner. Entity:Garden State Life Insurance Company Entity Form: a Texas insurance company Ownership or Other Basis of Control: Wholly owned subsidiary of American National Life Holdings, Inc. Entity:Germann Road Land Development, LLC Entity Form:a Colorado limited liability company Ownership or Other Basis of Control:Eagle AN, L.P. owns a 50% limited partnership interest. Entity:I-10 Industrial Development LLC Entity Form:a Colorado limited liability company Ownership or Other Basis of Control:Eagle AN, L.P. owns a 60% interest. Entity:Interpark Pittsburgh, LLC Entity Form:a Delaware limited liability company Ownership or Other Basis of Control:Eagle AN, L.P. owns an 85% interest Entity:Kearns Building Joint Venture Entity Form:a Texas joint venture Ownership or Other Basis of Control:American National Insurance Company owns an 85% interest. Entity:MRPL Retail Partners, Ltd. (Shops at Bella Terra). Entity Form:a Texas limited partnership Ownership or Other Basis of Control:Eagle AN, L.P. owns a 50% limited partnership interest Entity:MRPL Retail Partners II, Ltd. Entity Form:a Texas limited partnership Ownership or Other Basis of Control:Eagle AN, L.P.owns a 50% limited partnership interest Entity:MWBP, LLC Entity Form: a Colorado limited liability company Ownership or Other Basis of Control: Eagle AN, L.P. owns a 50% interest Entity:Newington-Berlin Retail LLC Entity Form:a Connecticut limited liability company Ownership or Other Basis of Control:Eagle AN, L.P. owns a 50% interest. Entity:Pacific Property and Casualty Company Entity Form:a California corporation Ownership or Other Basis of Control:Wholly owned subsidiary of American National Property and Casualty Company. Entity:Parmenter 220 East Las ColinasBlvd., LLC Entity Form:a Texas limited liability company Ownership or Other Basis of Control:Eagle AN, L.P. owns a 50% interest Entity:PCO Battery Brooke Parkway, LP Entity Form:a Virginia limited partnership Ownership or Other Basis of Control:ANPIN, LP. owns a 98% interest; ANIND, TX, Inc. owns 1%. Entity:PCO Carolina Pines, LP Entity Form:a South Carolina limited partnership Ownership or Other Basis of Control:ANPIN, LP owns a 98% interest; ANIND, TX, Inc. owns 1%. Entity:PCO Corporate Drive Limited Partnership Entity Form:a North Carolina limited partnership Ownership or Other Basis of Control:ANPIN, L.P. owns a 98% interest. and ANIND TX, Inc. owns a 1% interest. Entity:PCO Jenkins Brothers Road, LP Entity Form:a South Carolina limited partnership Ownership or Other Basis of Control:ANPIN, LP owns a 98% interest; ANIND, TX, Inc. owns 1%. Entity:PCO Kent Drive, LP Entity Form:a Georgia limited partnership Ownership or Other Basis of Control:ANPIN, LP owns a 98% interest; ANIND, TX, Inc. owns 1%. Entity:PCO Nashville, LP Entity Form:a Tennessee limited partnership Ownership or Other Basis of Control:ANPIN, LP owns a 98% interest; ANIND, TX, Inc. owns 1%. Entity:PCO Northfork, LP. Entity Form:a Tennessee limited partnership Ownership or Other Basis of Control:ANPIN, LP owns a 98% interest; ANIND, TX, Inc. owns 1%. Entity:PCO Omnicron Court, LP Entity Form:a Kentucky limited partnership Ownership or Other Basis of Control:ANPIN, LP owns a 98% interest; ANIND, TX, Inc. owns 1%. Entity:PCO Watkins Road, LP Entity Form:a North Carolina limited partnership Ownership or Other Basis of Control:ANPIN, LP owns a 98% interest; ANIND, TX, Inc. owns 1%. Entity:Preston 121 Partners, Ltd. Entity Form: a Texas limited partnership Ownership or Other Basis of Control:ANIND TX, Inc. owns a 2% general partnership interest. Eagle AN, L.P. owns a 98% limited partnership interest. Entity:RREC Evans Ranch, LLC Entity Form:a Texas limited liability company Ownership or Other Basis of Control:Eagle AN, L.P. owns a 72% interest. Entity:RREC Stone Oak, L.P. Entity Form:a Texas limited partnership Ownership or Other Basis of Control:Eagle AN, L.P. owns a 72% interest. Entity:Rural Agency and Brokerage, Inc. Entity Form:a New York corporation Ownership or Other Basis of Control:American National Property & Casualty Holdings, Inc. owns 100%. Entity:Rural Insurance Agency and Brokerage of Massachusetts, Inc. Entity Form:a Massachusetts corporation Ownership or Other Basis of Control:Rural Agency and Brokerage, Inc. owns 100%. Entity:Rural Agency and Brokerage of New Hampshire, Inc. Entity Form:a New Hampshire corporation Ownership or Other Basis of Control:Rural Agency and Brokerage, Inc. owns 25%. Entity:Rutledge Partners, L.P. Entity Form:a Texas limited partnership Ownership or Other Basis of Control:American National Insurance Company owns a 26% limited partnership interest. Entity:South Shore Harbour Development, Ltd Entity Form:a Texas limited partnership Ownership or Other Basis of Control:ANTAC, Inc. owns a 95% limited partnership interest.ANREM Corp. owns a 5% general partnership interest. Entity:Standard Life and Accident Insurance Company Entity Form:a Texas insurance company Ownership or Other Basis of Control:Wholly owned subsidiary of American National Life Holdings, Inc. Entity:Standard Plus, Inc. Entity Form:a Texas corporation Ownership or Other Basis of Control:Wholly owned subsidiary of Standard Life and Accident Insurance Company Entity:Timbermill, Ltd. Entity Form:a Texas joint venture Ownership or Other Basis of Control:American National Insurance Company owns a 99% limited partnership interest. Entity:Town and Country Joint Venture Entity Form:a Texas joint venture Ownership or Other Basis of Control:ANDV 97, Inc. owns a 68.65% limited partnership interest. Entity:United Farm Family Insurance Company Entity Form:a New York insurance company Ownership or Other Basis of Control:American National Property & Casualty Holdings, Inc. owns 100%. ITEM 29. INDEMNIFICATION The following provision is in the Distribution and Selling Agreement: "Indemnification by the Company.Except as otherwise expressly provided, the Company shall indemnify, defend and hold harmless the Distributor and its officers, directors, employees, agents and representatives and each person who controls the Distributor within the meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act (collectively, the “Distributor Indemnified Parties”) against any and all losses, costs, fees, fines, penalties, expenses, claims, damages, liabilities (including amounts paid in settlement with the written consent of the Company) or litigation (including reasonable attorney’s fees and other legal expenses), to which the Distributor Indemnified Parties may become subject under any statute, regulation, at common law or otherwise, insofar as such losses, costs, fees, fines, penalties, claims, damages, liabilities or expenses (or actions in respect thereof) or settlements are related to the Contracts and: a. arise out of or are based upon any untrue statements of any material fact contained in the Disclosure Documents, the Registration Statements or the Sales Literature, or arise out of or are based upon the omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading, provided that this agreement to indemnify shall not apply as to any Distributor Indemnified Party if such statement or omission was made in reliance upon and in conformity with information furnished by or on behalf of the Distributor; b. arise out of or as a result of the negligent or wrongful conduct of the Company or persons under its control, with respect to the Contracts; c. arise out of or as a result of the material failure of the Separate Accounts to comply with the Company Act in all material respects or the failure of the Company to comply with applicable state insurance law in the administration of the Separate Accounts; d. arise as a result of any failure by the Company to provide the services and furnish the materials under the terms of this Agreement; e. arise out of or result from any material breach of any representation made by the Company or the Separate Accounts in this Agreement or arise out of or result from any other material breach of this Agreement by the Company or the Separate Accounts; or f. arise out of or result from the failure of the Registration Statements, the Disclosure Documents or the Sales Literature to comply in any material respect with applicable law or regulation, unless such failure is attributable to information furnished by or on behalf of the Distributor." The officers and directors of American National are indemnified by American National in the American National By-Laws for liability incurred by reason of the officer and directors serving in such capacity. This indemnification would cover liability arising out of the variable annuity sales of American National Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. ITEM 30. PRINCIPAL UNDERWRITERS (a) Securities Management and Research, Inc. serves as the Registrant’s principal underwriter. The following are the officers and directors of Securities Management and Research, Inc. Name Position Principal Business Address Thomas J. Berthel Director, CEO and President Securities Management and Research, Inc. 701 Tama Street, Building B P.O. Box 868 Marion, Iowa 523-0868 Ronald O. Brendengen Director, Executive Vice President Securities Management and Research, Inc. 701 Tama Street, Building B P.O. Box 868 Marion, Iowa 523-0868 Seth R. Gilkes Director, CFO and VP of Finance Securities Management and Research, Inc. 701 Tama Street, Building B P.O. Box 868 Marion, Iowa 523-0868 Shelly R. Davenport Chief Compliance Officer Securities Management and Research, Inc. 701 Tama Street, Building B P.O. Box 868 Marion, Iowa 523-0868 (c) Compensation from the Registrant: Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Events Occasioning the Deduction of a Deferred Sales Load Brokerage Commissions Other Compensation Securities Management & Research, Inc. N/A N/A N/A ITEM 31 LOCATIONS OF ACCOUNTS AND RECORDS All accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder will be maintained at the offices of American National Insurance Company, One Moody Plaza, Galveston, Texas 77550. ITEM 31. MANAGEMENT SERVICES - Not Applicable ITEM 33. FEE REPRESENTATION Representation pursuant to Section 26(e)(2)(A). American National Insurance Company hereby represents that the fees and charges deducted under the contracts described in the post-effective amendment are, in the aggregate, reasonable in relationship to the services rendered, the expenses expected to be incurred, andthe risks assumed by American National Insurance Company. Signatures Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby files this registration statement under Rule 485(b) under the Securities Act and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized in the City of Galveston and the State of Texas on the 29th day of April, 2011. AMERICAN NATIONAL INSURANCE COMPANY BY: American National Insurance Company By /s/ Robert L. Moody Robert L. Moody Chairman of the Board And Chief Executive Office By: /s/ G. Richard Ferdinandsten G. Richard Ferdinandsten President Chief Operating Officer AMERICAN NATIONAL INSURANCE COMPANY (Depositor) By /s/ Robert L. Moody Robert L. Moody Chairman of the Board And Chief Executive Office By: /s/ G. Richard Ferdinandsten G. Richard Ferdinandsten President Chief Operating Officer Attest By:/s/ J. Mark Flippin J. Mark Flippin As required by the Securities Act of 1933, this amended registration statement has been signed by the following persons in their capacities on the 29th day of April, 2011. Name Title John J. Dunn, Jr. Executive Vice President, Corporate Chief Financial Officer and Treasurer(Principal FinancialOfficer) William F. Carlton Senior Vice President and Corporate Controller (Principal Accounting Officer) Robert L Moody Director, Chairman of the Board and Chief Executive Officer G. Richard Ferdinandsten Director, President and Chief Operating Officer Arthur O. Dummer Director Dr. Shelby M. Elliott Director Frances Anny Moody-Dahlberg Director Russell S. Moody Director W.L. Moody, IV Director Frank P. Williamson Director James D. Yarbrough Director
